Citation Nr: 1623398	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  10-00 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for eczema.

4.  Entitlement to an increased rating for hypertension, currently evaluated as 10 percent disabling


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1981 to May 1994.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A September 2008 rating decision denied an increased rating for hypertension and declined to reopen a claim of entitlement to service connection for eczema.  An August 2012 rating decision denied service connection for a bilateral knee disability and declined to reopen a claim of entitlement to service connection for headaches; in his notice of disagreement with this rating decision, the Veteran limited his appeal to the issue of service connection for a bilateral knee disability.  

In an April 2015 decision, the Board granted the Veteran's application to reopen a claim of entitlement to service connection for eczema.  Accordingly, the issue has been characterized as shown on the title page.  

In April 2015, the Board remanded the issues for further evidentiary development.  The requested development has been completed and the case has been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2015).  Specifically, in a March 2016 VA Form 9 submission, the Veteran requested a Board hearing via videoconference, and the request for a hearing has not been withdrawn.  The Board acknowledges the Veteran has made prior hearing requests which he has subsequently withdrawn.  However, the nature of the issues on appeal has changed since the April 2015 Board decision which reopened the eczema for review on the merits.  Therefore, remand is warranted to afford the Veteran a Board hearing at a local VA office.

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a video-conference Board hearing at the RO.  The RO should notify the Veteran and the representative of the date and time of the hearing.  After the hearing, the case should be returned to the Board in accordance with current appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

